                  IN THE UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION

IOU CENTRAL, INC.           :
d/b/a IOU FINANCIAL, INC    :
                            :
     Plaintiff,             :
                            :
vs.                         :                  CASE NO.
                            :
SHAEN HARRINGTON, INC.      :
A/K/A THE HARRINGTON GROUP, :
JESSICA HEATHER HARRINGTON :
                            :
     Defendants.            :

                                   COMPLAINT

      Plaintiff IOU sues the Defendants as follows:

      1.     Plaintiff IOU is incorporated in Delaware, its principal place of

business located in Georgia, a citizen of both states per 28 U.S.C. §1332.

      2.     Defendant Shaen [Business] is incorporated in Pennsylvania, the

location of its principal places of business, of which it is a citizen per §1332.

      3.     Defendant Jessica Harrington [JHH] is an individual domiciled in and

citizen of Pennsylvania per § 1332.

      4.     No relief is sought as to Michael Shaen Harrington [Debtor] filed

Chapter 7 BK, Ed. Pa. Case No. 16-18752 on 12/22/16, discharged 5/14/17 by

which Defendants are not entitled to relief. Sajid v. Dan River, LEXIS 141992


                                           1
(N.D. Ga. 2009) of which all Defendants had notice.

      5.     Per §1332, the parties are diverse and the sum in controversy exceeds

$76,000.00 such as damages, fees and interest. Jones v. Landry, 387 F.2d 102 (5th

Cir. 1967), Cohen v. Office, 204 F.3d 10717 (11th Cir. 2000), Groves v. Rogers,

547 F.2d 900 (5th Cir. 1977), Ryan v. State Farm, 934 F.2d 276 (11th Cir. 1991),

Holley v. Credit, 821 F.2d 1531 (11th Cir. 1987) IOU’s relief is valued in excess of

$76,000.00. Waller v. Prof., 296 F.2d 547 (5th Cir. 1961). Per §1367, jurisdiction

exists on all claims. Exxon v. Allapattah, 545 U.S. 546 (2005).

      6.     Per O.C.G.A. § 9-10-90 et seq and the Constitution, jurisdiction

exists, is proper and just for Defendants, who transacted business in Georgia,

personally or through their agent(s), such as the Loan at issue, committed, or

conspired to commit tortious acts or omissions, including by agents of each other,

by persistent contact there, such as the misconduct at issue, from which they

derived revenue from services, such as the Funds at issue; reasonably consented to

personal jurisdiction there, such as by the Instruments at issue, where they are

subject to liability, purposefully availed themselves to activities there, such as the

Funds at issue and consented to its jurisdiction.

      7.     Under 28 U.S.C. § 1391 and § 89, venue is proper as a substantial part

of the events or omissions giving rise to the claims occurred here or Defendants



                                          2
consented to this venue or otherwise conduct business here.

      8.     On 12/21/15, Debtor submitted a Loan Application to IOU’s Georgia

office website, for a commercial loan [Loan] for all Defendants, with ownership or

other interests in Business, who knew of, benefitted, consented and ratified the

Loan, such as satisfying their debts.

      9.     On 12/24/15 [ Closing Date] Debtor executed a Promissory Note for

the Business to IOU for a gross loan amount/principal of $85,794.00, at IOU’s

Georgia office website, in exchange for its Funds, with a loan guaranty fee,

confirming all information, consenting to Georgia law and personal jurisdiction, of

which all Defendants benefitted, consented and ratified: obtaining money.

      10.    The Note is in default if (i) any amount due pursuant to the Note is not

received by IOU when due (ii) Business breaches any warranty, representation,

covenant, term or condition of the Note (iii) default under any guaranty agreement

or instrument, now existing, after committed or made, provided to IOU to enhance

the Loan’s credit underwriting; any bankruptcy, insolvency or receivership

proceeding is commenced by or against Business and not dismissed within 30 days

(iii) Business ceases to exist or (iv) obtains another loan during the term of the

Loan without IOU’s prior written permission. [Note ¶ 6]




                                         3
      11.   The Note includes a Security Agreement, by which Debtor and

Business, recipients of the Funds, were to encumber their property, proceeds and

assets as collateral for the Loan, upon which IOU relied in approving the Loan, of

which Defendants, consented, benefitted and ratified, which states:

      As security for the due and punctual payment of all amounts due or to
      become due and the performance of all obligations of Borrower from
      time to time under this Note and all extensions, renewals and
      amendments of any of the foregoing Borrower hereby pledges,
      transfers, assigns, conveys and grants a security interest to a
      continuing lien upon and security interest in and to all of Borrower’s
      now owned or hereafter acquired, created or arising property
      including any right, title or interest in or to property of any kind
      whatsoever, whether real, personal or mixed, and whether tangible or
      intangible, and in each case regardless of where such Property may be
      located and whether such Property may be in the possession of
      Borrower, Lender or a third party and shall include any right, title or
      interest in or to property of any kind whatsoever, whether real,
      personal or mixed, and whether tangible or intangible and (1) any and
      all amounts owing to Borrower now or in the future from any
      merchant processor(s) processing charges made by customers of
      Borrower via credit card or debit card transactions: and (2) all other
      tangible and intangible personal property, including, but not limited
      to: (a) inventory, (b) equipment, (c) investment property, including
      certificated and uncertificated securities, securities accounts, security
      entitlements, commodity contracts and commodity accounts, (d)
      instruments, including promissory notes, (e) chattel paper, including
      tangible chattel paper and electronic chattel paper, (f) documents, (g)
      letter of credit rights, (h) accounts, including health care insurance
      receivables, (i) deposit accounts, (j) general intangibles, including
      payment intangibles and software, and (k) as-extracted collateral as
      such terms may from time to time be defined in the Uniform
      Commercial Code. The collateral includes all accessions, attachments,
      accessories, parts, supplies and replacements for the collateral, all
      products, proceeds and collections. [Note ¶ 21]


                                         4
      12.    On or about the Closing Date(s), Debtor electronically executed a

Guaranty of the Note, at IOU’s Georgia office website, guaranteeing the Note and

Security Agreement and agreed to Georgia law and personal jurisdiction, of which

Defendants knew, consented, benefitted and ratified as co-guarantors.

      13.    Per the Guaranty, Debtor granted and/or intended to grant the same

security interest in his property, proceeds and assets as Business to guaranty the

Note/Security Agreement, of which Defendants consented, benefitted and ratified,

with the same security interest in their property, assets and proceeds.

      14.    The Guaranty provides for its enforcement against Debtor if Business

defaults on its obligations under the Note and Debtor fails to satisfy its obligations,

which are unconditional, enforceable against Debtor’s successors and assigns, to

which Defendants consented, benefitted and ratified. [Guaranty ¶1-3]

      15.    On the Closing Date, Debtor executed a Debit Agreement with

Business to IOU, authorizing Loan payments by their account to IOU’s Georgia

office, certifying its purpose and their account information, of which Defendants

knew, consented, benefitted and ratified.

      16.    On the Closing Date, Debtor approved disbursement of the Funds, by

IOU’s Georgia office, of which Defendants consented, benefitted and ratified.




                                            5
      17.    On the Closing Date, Defendants received the Funds by wire from

IOU’s account into their account, of which they consented, benefitted and ratified.

      18.    IOU intended for its Loan as a secured interest in all property, assets

and proceeds of the Fund’s recipients, Defendants, to be repaid and would not have

otherwise advanced them per the Guaranty, Note and Agreements. [Instruments]

      19.    Debtor and Business breached the Instruments shortly after receipt of

the Funds of which Defendants knew, benefitted, consented and ratified.

      20.    Debtor and Business did not intend to repay the Funds, which they did

not disclose to IOU, who acted for each other and the other Defendant as to the

Funds and the Loan of which Defendants knew, benefitted, consented and ratified.

      21.    Debtor and Business were unable or unwilling to repay the Loan,

before its origination, of which Defendants benefitted, consented and ratified.

      22.    Defendants are jointly and severally liable for the Loan/Instruments,

by fulfillment of at least one of the below events with Debtor; who namely:

      (a)    Acted as agents for each other in obtaining the Loan and the Funds of

which they knew, benefitted, consented and ratified.

      (b)    Operate as or are a partnership, for their same, related business; the

Business in which they shared the benefits and liabilities including the Funds.




                                         6
      (c)    Owned, operated/conducted Business, as their alter-ego, disregarding

its entity, undercapitalizing it per their failure to repay the Loan, as well as other

debts, using it as a conduit/instrumentality for personal affairs like obtaining the

Fund/evading the Loan, share/co-mingle assets, finances, ownership, and offices

      (d)    Business lacks an existence separate from Defendants, per their

unified interest or ownership, a mere subterfuge to avoid payment of IOU’s debt,

whose form should be justly disregarded and pierced, with full liability for

damages/relief imposed upon them.

      (e)    Defendants assumed or are liable for the debts/liabilities at issue, the

Loan, Instruments and claims, who have a debtor-creditor relationship with IOU

and are Debtor’s successors.

       23.   IOU’s Instruments attached to all property, assets and/or proceeds of

Defendants, including but not limited to the following ones:

      (a)    4772 White Oak Circle Emmaus, PA 18049. [Property] [to the extent

of their interest in that property aside from Debtor’s interest]

      (b)    Any UUC-1 by IOU on the Loan, to which all other property, assets,

proceeds and interests of the Defendants are subject.

      (c)    Any property, proceeds and assets secured by other loans of

Defendants, such as their loan with Real Capital LLC, a/k/a Retail Capital LLC for



                                           7
$24,785.00 [Prior Loan] which IOU’s Loan satisfied, into which IOU is subrogated

of which Defendants consented, benefited and ratified.

      (d)    Any Funds used to benefit any Defendant, also subject to the Loan.

      (e)    Any property, assets and proceeds of any Defendant.

      24.    Defendants made or conspired to make inequitable, false or misleading

misrepresentations or material omissions to induce IOU into the Loan, by agents,

such as Debtor, who knowingly lied about or failed to disclose to IOU (a) the

involvement of all Defendants with the Loan (b) their lack of intent or inability to

satisfy the Loan per its rapid default by February 2016 (c) their intent to hinder, delay

and defraud IOU from enforcing the Loan (d) they sought the Funds for their

personal use (e) Debtor intended to bankrupt after obtaining the Loan (f) Business

was operated from the Property, intended collateral for the Loan which they are

estopped from disputing (g) intended to defraud, delay, or hinder enforcement of the

Loan (h) Business was a sham just to obtain the Funds.

      25.    IOU justifiably and reasonably relied on the misrepresentations or

omissions of Defendants as honest and accurate throughout the Loan process and

in the Instruments, inducing and causing IOU to close the Loan and wire the Funds

to them, which was damaged as a result.




                                           8
      26.    IOU held and/or owned the Instruments and claims at issue [Claims]

and had standing to enforce them before suit, their principal balance and/or value

exceeding $76,000.00, with attorney’s fees as provided by law and their terms.

      27.    Defendants breached the Instruments, did not satisfy the Claims,

violated their terms, now in default; IOU accelerated the Loan balance.

      28.    Defendants induced or encouraged IOU to confer the Funds on them

per the Instruments, which they did not intend to satisfy or could not satisfy, of

which they benefitted, consented and ratified.

      29.    IOU provided the Funds to Defendants and/or their agents, expecting

repayment, which they appreciated, knew, benefitted, consented and ratified.

      30.    Defendants knew of, accepted and retained the Funds, which they did

not reject, should return or compensate, who are otherwise unjustly enriched by the

Funds at IOU’s expense, retaining the Funds and/or retaining their property, assets

and/or proceeds absent IOU’s intended senior interest(s) in them.

      31.    Defendants are indebted to IOU for the Funds, fees, costs and charges,

of which their property, assets and proceeds are secured as collateral.

      32.    Defendants are liable for each other’s acts and omissions as partners,

servants, agents, successors, by command, in prosecution of, within their

relationship, by which they jointly benefitted and/or ratified.



                                           9
      33.   All conditions precedent to suit occurred, were fulfilled, waived

and/or their occurrence and/or fulfillment was unnecessary and/or futile.

                  COUNT I: DECLARATORY, EQUITABLE AND
                  RELATED RELIEF AS TO ALL DEFENDANTS

      34.   ¶ 8-33 are incorporated.

      35.   Defendants are jointly liable for the Funds, whose property, assets and

proceeds, such as the above Properties, are subject to the Instruments, procured by

their conspiracy but seek to wrongfully evade the Loan.

      36.   The inequitable or fraudulent misconduct of Defendants requires

inclusion of them, their property, assets and proceeds from the Instruments, who

induced IOU to make the Loan, to which they are subject.

      37.   The misconduct of Defendants permits them to wrongfully retain the

Funds at IOU’s expense, with their property, assets and proceeds, absent IOU’s

intended secured interest in them, for which IOU has no adequate legal remedy.

      38.   The Instruments are intended to bind all recipients and beneficiaries of

the Funds, the Defendants, whose property, assets and proceeds are to secure the

Loan, who knew of, consented to, benefitted from and ratified the Loan, such as

receiving and retaining the Funds.

      39.     The Instruments are intended as and constitute a security interest in

all property, proceeds and assets of Defendants, reasonably identified and


                                        10
described as collateral, of which they knew, consented, benefitted and ratified, for

which equitable relief will not prejudice them.

      40.     Per 28 U.S.C. § 2201 et seq, O.C.G.A. § 10-6-1 et seq, § 10-7-56, §

11-9-203 et seq, § 18-2-1, §18-2-3, § 23-2-25, § 23-2-50 and applicable law, IOU

requests the Court declare, establish and reform its Instruments to bind Defendants,

who are jointly liable for the Loan, a security interest in their property, assets and

proceeds, subrogated into the Prior Loan[s] and grant all just relief.

      41.    Alternatively, per O.C.G.A. § 51-1-1 et seq and applicable law, IOU

demands judgment as to the Defendants for compensatory, consequential, special,

nominal, punitive damages for their misconduct and all just relief.

               COUNT II: BREACH OF INSTRUMENTS AND
               RELATED RELIEF AS TO ALL DEFENDANTS

      42.    ¶ 8-33 are incorporated.

      43.    Defendants knew of, consented to, benefitted from and ratified the

Instruments, accepting the Funds, for which they are liable as co-guarantors.

      44.    Defendants breached the Instruments, failed to make payments and

did not otherwise comply with their terms, which are now due.

      45.    IOU accelerated the principal balance of its defaulted Instruments of

which Defendants were given notice and/or notice was not required and/or is futile

and the Instruments provide for payment of IOU’s attorney’s fees and costs.


                                          11
       46.    Per O.C.G.A. § 13-1-11, Defendants are notified IOU is entitled to

enforce and invoke the fees provisions of the Instruments against them, who will

be further indebted for IOU’s fees/costs, unless all principal, interest and other

charges due per the Instruments are paid in 10 days after service of this Complaint.

       47.    Under applicable law, IOU demands judgment against Defendants for

damages under the Instruments in the principal sum of at least $76,000.00, fees,

interest, costs and grant all just relief.

        COUNT III: BREACH OF FIDUCIARY DUTY OF TRUST TO
        CREDITOR AND RELATED RELIEF AS TO DEFENDANTS

       48.    ¶ 8-33 are incorporated.

       49.    Business is presumed insolvent per its default on the Loan/other debts

       50.    Debtor rendered Business insolvent, incurring debt which it could not

repay, such as borrowing the Loan and incurring other debt.

       51.    Debtor owed fiduciary duties to creditors of the Business, such as

IOU, as manager/owner/officer of the Business to conserve and manage its

property, assets and proceeds in trust for the benefit of its creditors, such as IOU, at

least after its insolvency, which he was not convert or give away, precluding

collection of IOU’s debt, to benefit himself at IOU’s expense.

       52.    Debtor breached his fiduciary duties to IOU by misusing the property,

assets and proceeds of Business after its insolvency to preferentially benefit his


                                             12
interests, dishonestly, in bad faith by (a) paying himself from them (b) effectively

closing Business, keeping them for personal use (c) in violation of the Instruments,

(d) constituting fraudulent transfers per O.C.G.A. § 18-2-75 (a), to hinder, delay or

defraud IOU in enforcing its Loan (e) constituting constructively fraudulent

transfers per O.C.G.A. § 18-2-75 (b), leaving Business a gutted shell incapable of

satisfying its debts, such as the Loan.

      53.    Debtor’s      misconduct     damaged    IOU,    wrongfully   precluding

satisfaction of the Loan by Business, whose misuse and conversion of its property,

assets and proceeds impaired IOU’s Security Agreement in them.

      54.    JHH aided, abetted and procured Debtor’s breach of fiduciary duty,

misconduct and conversion by her misconduct, also misusing Business’s property,

assets and proceeds for her benefit, of which she knew, benefitted, consented and

ratified, for which she is jointly and severally liable with Business.

      55.    The misconduct of Defendants was willful and wanton, consciously

indifferent and grossly negligent, requiring relief to punish and penalize them and

deter future misconduct.

      56.    Per O.C.G.A. § 23-1-1 et seq, §51-1-1 et seq and applicable law, IOU

demands judgment as to Defendants for their torts, compensatory, consequential,




                                           13
special, nominal and punitive damages exceeding $76,000 and all just relief

including its equitable remedies.

         COUNT IV: QUANTUM MERUIT/UNJUST ENRICHMENT
           AND RELATED RELIEF AS TO DEFENDANT JHH

      57.    ¶ 8-33 are incorporated.

      58.    Defendant JHH induced and/or encouraged IOU to confer the Funds

upon her through Debtor, of which they knew, benefitted, consented and ratified.

      59.    IOU provided the Funds to Defendants through Debtor/Business,

expecting their repayment, which JHH knew, benefitted, consented and ratified.

      60.    Defendant JHH knew of and accepted the Funds which should be

repaid, who is otherwise unjustly enriched by them at IOU’s expense.

      61.    Defendant JHH is indebted to IOU for the Funds, interest and costs.

      62.    Per O.C.G.A. § 9-2-7 and applicable law, IOU demands judgment as

to JHH for the unpaid Funds, costs and just relief such as its equitable remedies.

         COUNT V: EQUITABLE LIEN/EQUITABLE MORTGAGE
            AND RELATED RELIEF AS TO DEFENDANTS

      63.    ¶ 8-33 are incorporated.

      64.    Defendants inequitably or fraudulently induced IOU to provide the

Funds, and enter into the Loan, without intending to satisfy the debt, satisfaction of

which they have wrongfully precluded, aided/abetted by each other.



                                         14
      65.    Defendants knew of, accepted and retained the Funds as a secured

debt, who wrongfully retain their property, assets and proceeds, absent IOU’s

intended secured interest in them for which IOU has no adequate remedy.

      66.    An equitable lien and/or mortgage to secure IOU’s Loan is intended

and implied on the property, assets and proceeds of Defendants.

      67.    Per 28 U.S.C. § 2201 et seq, O.C.G.A. § 18-2-1 et seq, § 23-1-1 et seq

and applicable law, IOU requests the Court declare and impose an equitable lien

/mortgage on all property, assets and proceeds of Defendants, in a sum at least

equal to the Loan, relating back to its execution/origination, grant just relief.

                 COUNT VI: CONSTRUCTIVE TRUST AND
                RELATED RELIEF AS TO ALL DEFENDANTS

      68.    ¶ 8-33 are incorporated.

      69.    The property, assets and proceeds of all recipients of the Funds,

Defendants were to secure the Loan, per the Instruments, of which they knew,

benefitted, consented and ratified but wrongfully preclude its performance.

      70.    Defendants inequitably or fraudulently induced IOU to provide the

Funds, and enter into the Loan, without intending to satisfy the debt, satisfaction of

which they have wrongfully precluded, aided/abetted by each other.




                                           15
      71.    Defendants knew of, accepted and retained the Funds but are unjustly

enriched at IOU’s expense by wrongfully retaining their property, assets and

proceeds, absent IOU’s interest(s) in them, which has no adequate remedy.

      72.    A constructive trust to satisfy the Instruments is implied on all

property, assets and proceeds of Defendants, in which they can enjoy no beneficial

interest contrary to equity.

      73.    Per 28 U.S.C. § 2201 et seq, O.C.G.A. § 53-12-132, and applicable

law, IOU requests the Court declare and impose a constructive on all property,

assets and proceeds of Defendants, in a sum at least equal to the Loan, relating

back to its execution/origination, grant just relief.

                    COUNT VII: ATTORNEY’S FEES AND
                   RELATED RELIEF AS TO DEFENDANTS

      74.    ¶ 8-33 are incorporated.

      75.    Defendants acted in bad faith by their misconduct, refusing to resolve

these matters, requiring IOU to bring the action and incur costs and fees.

      76.    Defendants were stubbornly litigious as there was no dispute of their

liability to IOU, put to unnecessary trouble/expense to bring suit.

      77.    Per O.C.G.A. § 13-6-11 and applicable law, IOU demands judgment

against the Defendants for fees, costs and just relief, not otherwise granted.




                                           16
      78.    JHH is not a minor(s), not adjudged incompetent; not in the military

for the last 30 days, not subject to protection per 50 U.S.C. §3901.

                   L.R. 5.1 (C) CERTIFICATE OF COMPLIANCE

      Per L.R. 5.1(C), I certify this document was prepared per L.R. 5.1(B) in

Times Roman 14-point typeface.

      Respectfully submitted this 21st day of September 2020.

                   By:    /s/Paul G. Wersant
                          Paul G. Wersant
                          Georgia Bar No. 748341
                          3245 Peachtree Parkway, Suite D-245
                          Suwanee, Georgia 30024
                          Telephone: (678) 894-5876
                          Email: pwersant@gmail.com
                          Attorney for Plaintiff IOU
                          File No. 42970




                                         17
